DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on 06/09/2022 has been entered. Claims 21, 22, 25, 26, 28-30, and 37-40 are pending in the application. 
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22, 25, 26, 28-30, and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang et al., US 2004/0045550 in view of Gradon et al., US 2002/0014241, Ho et al., US 6,805,117, and US2003/0196655A1 to Ging et al..
Regarding claim 21, Lang discloses a respiratory mask assembly (the breathing mask  arrangement of Figure 1 as per Paragraph 46) for providing respiratory therapy to a patient (providing CPAP as per Paragraph 1), the respiratory mask assembly comprising a main body (support 10 and frame 3 as per Paragraphs 46 and 51) a cushion component (sealing lip 1 in Figure 1) including a sealing portion (the patient-contacting surface of 1), wherein the sealing portion is constructed and arranged to form a seal with a patient's nose (receiving a nose and sealing as per Paragraph 46), a cushion retainer (the assembly of 2 and 8 as per Paragraphs 46 and 50, apart from 6) configured to releasably couple the cushion component to the main body (as per Paragraphs 47 and 50, 2 coupling to 3 via 5 and 7), wherein the cushion retainer includes a cushion retainer part (8 in Figure 1) structured and arranged to engage (engaging 7 as per Paragraph 50) behind  (to the patient distal of 25 as shown in Figure 1 thus behind 25 in a direction from patient proximal to distal) a retainer part (25 as per Paragraph 66) provided to the main body (as shown in Figure 3)  to releasably couple the cushion retainer to the main body (releasably fixing as per Paragraph 50), wherein the cushion component and the cushion retainer form at least a portion of a breathing chamber (the interior of the assembly of 2 and 1 as per Paragraph 46 wherein the nose is received in use) pressurizable to a therapeutic pressure (as per Paragraph 2), wherein the cushion retainer includes an opening (the upper opening of 2 disposed to receive 28 as per Paragraph 58) structured to receive a flow of air at the therapeutic pressure (being in communication between 8 and the patient in use) for breathing by the patient (as per Paragraph 46), and wherein the cushion retainer is configured to releasably couple the cushion component to the main body (releasably fixing as per Paragraph 58, particularly by way of 5 and 7) while allowing the flow of air to the cushion component (as per Paragraph 2) a gas washout vent  component (6 as per Paragraph 48) the gas washout vent component configured to washout gas from the breathing chamber to ambient atmosphere (configured to discharge as per Paragraph 48, and communicating to ambient as depicted in Figure 1), wherein the main body includes a lower opening (the lower opening of 3 wherein 5 is received as per Paragraph 47; see below) having a closed shape (as shown in Figure 3, a general pear or rounded triangle shape) and an upper opening (that of 7 receiving 8 as per Paragraph 60) having a closed shape (a general circular shape as shown in Figure 6 of Lang) that is spaced apart and superior to the lower opening (as shown in Figure 3), the gas washout vent component configured (as shown in Figure 1, vent 6 being coupled to 3 by way of 2) to releasably (by way of the releasable coupling between 2 and 3 as per Paragraph 9 wherein frame 3 and arch body 2 are releasably coupled) couple to the main body (as shown in Figure 1, vent 6 coupled to 3 by way of 2, as per Paragraphs 47 and 48) at the lower opening (adjacent the lower opening of 3 wherein 5 as depicted), wherein the lower opening is configured (being shaped to receive 2 transfixed there-through as depicted in Figure 2 of Lang) to allow the gas washout vent component to communicate with the breathing chamber  (6 being outlet openings of 2 as per Paragraph 48 to allow the gas washout vent component to communicate with the breathing chamber, the interior of 2, thus communication not being prevented by 3 thus 3 being fully capable of allowing the communication) when the gas washout vent is releasably coupled with the main body (as shown in Figure 1 and as required for venting respiratory gas from 6 as per Paragraph 48 of Lang), headgear (lower and upper web band arrangements as per Paragraphs 52 and 53) to maintain the respiratory mask assembly in position on a patient's head (fixing in place as per Paragraph 53), the headgear including an upper side strap (the upper web band arrangement) and lower side strap (the lower web band arrangement); and a pair of lower headgear connectors (4 as per Paragraph 47), each of the pair of lower headgear connectors configured to connect a respective end of the lower side straps to the main body (sagittal left and right units of 4 as depicted thus configured to connect to sagittal left and right ends of the lower web band arrangement). Lang does not disclose said assembly wherein the cushion retainer is relatively harder than the cushion component. Lang does not disclose the headgear including upper side straps and lower side straps, it being rather unclear in Lang whether the upper and lower webs of Lang comprise a single strap each or multiple straps.
Gradon teaches a cushion retainer (Figure 2, hollow body 2 as per Paragraph 31) of a nasal CPAP mask (as per the Abstract of Gradon) that is relatively harder (being relatively inflexible polycarbonate as recited in Paragraph 31) than the cushion component (that of Lang which is elastomeric as per Paragraph 46 of Lang).
Gradon is analogous by way of being from the field of nasal CPAP masks.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the polycarbonate of Gradon as the material of the cushion retainer (2 thereof in Lang) in Lang, thus resulting in Lang wherein the cushion retainer is relatively harder than the cushion component.  It would have been obvious to do so for the purpose of doing so with a known, suitable material in the art of CPAP masks. 
Ho teaches upper and lower web bands (Figure 1, 32 and 42 as per Column 3, lines 45-55 and Column 4, lines 3-10) of a headgear (10) of a CPAP mask (as per Column 1, lines 19-29 of Ho) whereby the headgear comprises upper side straps (32) and lower side straps (42).
Ho is analogous by way of being from the field of nasal CPAP masks.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the headgear of Lang to comprise upper side straps and lower side straps as taught by Ho.  It would have been obvious to do so for the purpose of achieving adjustability (as per Column 3, lines 55-65 of Ho).

    PNG
    media_image1.png
    731
    618
    media_image1.png
    Greyscale

	Lang in view of Gradon and Ho discloses the assembly of claim 21, but does not disclose wherein the gas washout vent component comprises a separate and distinct peripheral component from the main body, the cushion component, and the cushion retainer, and wherein, when the gas washout vent component is released from the main body, the gas washout vent component is thereby separated from the cushion component and the cushion retainer. However, Ging demonstrates it was known in the art before the effective filing date of the claimed invention to use a washout vent releasably attached to a main body (Fig. 6b vent openings 61 on elbow assembly 60, elbow assembly 60 is releasably attached to mask 20, cushion 40, channel 26 [taken to be cushion retainer] using C-clip 23; Fig. 6b shows the device when elbow assembly is detached; Paragraphs 0113 & 0115).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lang to further include a detachable vent washout component, as taught by Ging, to provide an additional manner for venting the user’s exhalation gases. 
Regarding claim 22, said assembly of Lang further comprises a pair of upper lateral members (right and left loop portions 12 of Lang as per Paragraph 53, shown in Figure 1) provided to the main body (provided to 10 thereof), each of the pair of upper lateral members including a respective one of a pair of upper headgear connectors (loops 15 as per Paragraph 15), the upper side straps adapted to connect to a respective of the pair of upper headgear connectors (as disclosed of the upper web band of Lang in Paragraph 53 and retained in the modified Lang having the straps of Ho). 
Regarding claim 25, the upper opening is configured (sides and shaped to be transfixed by 8 as shown in Figure 4 of Lang) to receive the cushion retainer when the cushion retainer is releasably coupled with the main body (as per Paragraph 50 of Lang).
Regarding claim 26, the cushion retainer includes an inside surface (inherently, the inside surface of 8 and 2 whereby gas is conveyed to the patient as per Paragraph 68) exposed to said therapeutic pressure in use (8 and 2 being fluidically in series between 9 and 1 as per Paragraph 68).
Regarding claim 28, the cushion retainer comprises polycarbonate (that of Gradon in the modified Lang as detailed regarding claim 1 above) and the cushion component comprises silicone (as per Paragraph 46 of Lang).
Regarding claim 29, the cushion retainer part forms a space (inherent concavities about the projections provided at 28 of 8, as per Paragraph 58 of Lang) to receive the retainer part of the main body (coupling to bayonet structures 25 of 7 as per Paragraph 58) when the cushion retainer is releasably coupled with the main body (as per Paragraph 50 of Lang).
Regarding claim 30, Lang discloses a CPAP system (the arrangement of Figure 1 as per Paragraph 46 including the hose of Paragraph 50, for CPAP as per Paragraph 2) for providing respiratory therapy to a patient (CPAP as per Paragraph 2 of Lang), the CPAP system comprising: the respiratory mask assembly according to claim 21 (as detailed above); and a conduit (the hose attached at 9 as per Paragraph 50) to pass the flow of air at the therapeutic pressure from a source to the respiratory mask assembly (as per Paragraph 67).  Lang does not disclose a blower to supply a flow of air at a therapeutic pressure as the source of therapeutic pressure therein.
Gradon teaches a blower (Figure 1, 15, as per Paragraph 27) to supply a flow of air at a therapeutic pressure (as per the Abstract of Gradon) of a nasal CPAP mask (as per the Abstract of Gradon) as a gas supply means therein.
Gradon is analogous by way of being from the field of nasal CPAP systems.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the blower of Gradon as the source or pressurized gas in Lang.  It would have been obvious to do so for the purpose of achieving a flow or pressurized breathing gas as called for by Lang using an art-recognized gas supply means. 
Regarding claim 37, the gas washout vent component (6 of Lang) is configured (being disposed on a lower portion of 2 adjacent 3 at a lower portion of 3 as depicted in Figure 1 of Lang) to engage the main body (engaging 3 by way of 2 in Lang in the assembled configuration of Figure 1 of Lang) along a perimeter of the lower opening (the lower perimeter, in the region of 36 thereof as shown in Figures 1 and 5).
Regarding claim 38, the gas washout vent component includes an axis (the horizontal axis through the holes comprising 6 as shown by the upper dashed line marked ‘A” in the marked version of Figure 1 of Lang below) that is configured to align with an axis of the lower opening (the horizontal axis of the lower perimeter, in the region of 36 thereof as shown by the lower dashed line in Figure 1 below.  It is noted that the lower portion of the lower opening between 4 is a generally horizontal form thus a generally horizontal axis with which 6 are aligned is inherent) when the gas washout vent component is releasably coupled to the main body (as depicted in Figure 1).

    PNG
    media_image2.png
    563
    501
    media_image2.png
    Greyscale

Regarding claim 39, Lang in view of Gradon, Ho, and Ging discloses the assembly of claim 21, and Ging further discloses wherein the gas washout vent component and the cushion component are each configured to couple to the main body independent from one another (Figs. 6a & 6b vent 61 couples to frame 20 via C-clip 23, cushion 40 couples to frame 20 via channel 26; Paragraphs 0113 & 0115).
Regarding claim 40, Lang in view of Gradon, Ho, and Ging discloses the assembly of claim 21, and further discloses wherein the cushion component is configured to remain coupled to the main body when the gas washout vent component is released from the main body (Fig. 6a & 6b cushion 40 may remain coupled to frame 20 via channel 26 even when vent 61 is detached from the frame 20 via C-clip 23). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-6581594-B1 to Drew; and WO-2006130903-A1 to Kwok. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785